Judgment was recovered on a promissory note for $1400.00 against Melody Tire Company, a corporation. The note was signed "Melody Tire Company, W. N. Melody, President." Plaintiff testified that he saw Mr. Melody sign the note, but the contention of plaintiff in error is that this is insufficient to establish liability in the absence of further porof that there was a corporate indebtedness or that the note when signed, was so signed for a corporate purpose, with corporate authority. The trial was had on a single plea of non estfactum. The defendant below did not introduce any evidence and the court directed verdict for the plaintiff after having denied a motion for a directed verdict for defendant. Defendant below has sued out this writ of error.
A promissory note executed in the name of a corporation by its president, for its benefit, and one for which the corporation has power to authorize the president to execute or to ratify after it has been made, or, if executed by the corporation's president in the ordinary course of business, and within the scope of authority the president is accustomed *Page 66 
to exercise, or apparently has exercised with the consent of the corporation, will be held to be the corporation's obligation and is enforceable as such in a suit against the corporation on proof of facts bringing the case within the foregoing rule. Cotton States Belting  Supply Co. v. Florida R. Co., 69 Fla. 52, 67 Sou. Rep. 568.
In our opinion the facts in this case adduced at the trial were sufficient to warrant a recovery by plaintiff under the rule just stated, so the judgment is affirmed.
WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.